                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

WILLIE FRAZIER,                    §
a/k/a Willie Bernard Frazier,      §
                      Plaintiff,   §
                                   §
vs.                                §                      CIVIL ACTION 4:19-2384-MGL-TER
                                   §
SOUTH CAROLINA DEPARTMENT OF       §
CORRECTIONS, OFFICER KIMBRELL, and §
LUETINANT BOREM,                   §
                Defendants.        §

      ORDER ADOPTING THE REPORT AND RECOMMENDATION AND
DISMISSING DEFENDANT SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
   WITH PREJUDICE AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

          Plaintiff Willie Frazier (Frazier) filed this lawsuit under 42 U.S.C. § 1983. He is proceeding

pro se.

          The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Defendant South Carolina Department of Corrections

(SCDC) be dismissed with prejudice and without issuance and service of process. The Report was

made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

          The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 25, 2019, but Frazier failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Defendant SCDC is DISMISSED WITH PREJUDICE and without issuance and

service of process.

       IT IS SO ORDERED.

       Signed this 18th day of November, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Frazier is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
